      Case: 3:18-cv-00068-RM Document #: 122 Filed: 08/19/20 Page 1 of 1



                 IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                      DIVISION OF ST. THOMAS AND ST. JOHN

 CROWN BAY MARINA, L.P.,                              )
                                                      )
                                                      )
                  Plaintiff,                          )
                                                      )            Civil No. 2018-68
           vs.                                        )
                                                      )
 SUBBASE DRYDOCK INC., et al.,                        )
                                                      )
                                                      )
                   Defendants.                        )
                                                      )
 CROWN BAY MARINA, L.P.,                              )
                                                      )
                                                      )
                    Plaintiff,                        )
                                                      )            Civil No. 2018-73
           vs.                                        )
                                                      )
 REEF TRANSPORTATION, LLC., et al.,                   )
                                                      )
                                                      )
                    Defendants.                       )

                                           ORDER

      The premises considered, it is hereby ORDERED:

         1. The parties shall file their proposed joint final pretrial order no later than October
            9, 2020.

         2. The final pretrial conference in this matter shall begin promptly at 11:00 a.m. on
            October 19, 2020.

         3. The parties shall file proposed findings of fact and conclusions of law no later than
            October 21, 2020.

         4. The trial of this matter is scheduled to begin promptly at 9:00 a.m. on October 26,
            2020.

Dated: August 19, 2020                          S\
                                                     RUTH MILLER
                                                     United States Magistrate Judge
